Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.

3.	Claims 1-22 are pending and under consideration by the Examiner.
	Claims 23-26 have been canceled. 
All contents of the previous Notice of Allowance dated 12/14/2020 are incorporated herein in their entirety.

4.	The IDS submitted on 3/15/2021 has been considered by the Examiner. A signed and dated copy of the PTO-1449 form is attached herewith.
5.	Claims 1-22 are allowable.

6.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a heterodimeric Fc-fused protein comprising a first Fc region and a second Fc region of an immunoglobulin Fc (fragment s or to the second Fc region and the first Fc region, respectively, wherein the p40 and p35 subunits are each linked to the N-terminus or C-terminus of the Fc regions, and wherein CH3 domains of the first Fc region and the second Fc region each comprise one or more mutations promoting heterodimerization. The fusion protein claimed is free of the prior art by virtue of its protein formula. The claimed invention meets the requirements of 35 U.S.C. § 101 and 35 U.S.C. § 112 in that it is useful for treating proliferative diseases such as suppressing tumor growth. The monovalent IL-12-Fc-fused proteins, having one IL-12 moiety per fusion protein, are substantially more efficacious than bivalent IL-12-Fc-fused proteins, having two IL-12 moieties per fusion protein. The claimed fusion protein and its advantages are not taught or suggested by either of the closest prior art references WO 2014/145907 (“Xencor”) and US 2010/0015089 (“Gillies”). 

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646